     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 1 of 36
                                                                                  Brownstein Hyatt Farber Schreck, LLP
                                                                                                       410 17th Street
                                                                                                            22nd Floor
                                                                                                     Denver, CO 80202
                                                                                                  Phone: 303-223-1100
                                                                                              Facsimile: 303-223-1111

                                                                                                      http: www.bhfs.com

Dominion Voting Systems, Inc.                                                Invoice Date:               February 23, 2021
Attn: Mike Frontera                                                          Invoice #:                            833767
1801 Lawrence Street                                                         Client.Matter #:                061313.0006
Denver, CO 80202
                                                                                                Payment Due Upon Receipt



Client:     Dominion Voting Systems, Inc.
Matter:     USDC Civil Action No. 1:20 cv 3747



                                                      INVOICE SUMMARY


For Professional Services Rendered Through January 31, 2021




                    ELECTRONIC PAYMENTS                                            CHECK PAYMENTS
                        (PREFERRED)                                                   (LOCKBOX)

               For Electronic Payment Instructions,                                      Send to:
                          please visit the                                 Brownstein Hyatt Farber Schreck, LLP
                      Brownstein website at:                                         P.O. Box 172168
                                                                                 Denver, CO 80217-2168
                  www.BHFS.com/WireInstructions
                                                                        DO NOT MAIL PAYMENTS VIA CERTIFIED MAIL
                                                                                                      EXHIBIT B
       Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 2 of 36



                                                                                          Invoice Date:               February 23, 2021
Client:    Dominion Voting Systems, Inc.                                                  Invoice #:                              833767
Matter:    USDC Civil Action No. 1:20 cv 3747                                             Client.Matter #:                 061313.0006
                                                                                                                                  Page 2
                                                          FEE DETAIL


Date       Timekeeper          Description                                                      Hours         Rate            Amount

12/27/20   D. Meschke          Compile list of places to research to dismiss O'Rourke             0.90       330.00               297.00
                               complaint and likely angles for a motion to dismiss



01/06/21   S. Garnett          Prepare for and telephone conference with team re                  0.90       656.25               590.63
                               date for and strategy to respond




01/07/21   D. Meschke          Prepare outline for tasks for motion to dismiss                    0.40       330.00               132.00
                               complaint




01/07/21   D. Meschke          Research cases dismissing similar claims                           0.90       330.00               297.00




01/07/21   B. DuPey            Conference with M. Hayes and D. Meschke re                         0.90       270.00               243.00
                               strategies for potential motion to dismiss; review final
                               complaint re S. Powell for factual allegations re
                               potential motion to dismiss

01/08/21   D. Meschke          Research case law for motion to dismiss re standing,               1.60       330.00               528.00
                               redressability, impermissible class allegations, and
                               failure to state a claim

01/08/21   B. DuPey            Review notes from D. Meschke re potential grounds for              1.30       270.00               351.00
                               motion to dismiss; research due process standards

01/11/21   B. DuPey            Conference with D. Meschke re Dominion motion to                   0.10       270.00                27.00
                               dismiss research


                                                                                                                      EXHIBIT B
       Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 3 of 36



                                                                                         Invoice Date:               February 23, 2021
Client:    Dominion Voting Systems, Inc.                                                 Invoice #:                              833767
Matter:    USDC Civil Action No. 1:20 cv 3747                                            Client.Matter #:                 061313.0006
                                                                                                                                 Page 3
Date       Timekeeper          Description                                                     Hours         Rate            Amount




01/12/21   D. Meschke          Discuss with B. Dupey issues to research re plaintiffs'           0.10       330.00                33.00
                               1983 claims




01/12/21   D. Meschke          Discuss with S. Garnett status of service of process in           0.10       330.00                33.00
                               case and avenues to dismiss case




01/13/21   B. DuPey            Conference with M. Hayes and D. Meschke re motion                 1.40       270.00               378.00
                               to dismiss research; outline upcoming tasks and next
                               steps; review M. Hayes’ research notes re potential
                               grounds for motion to dismiss; research Section 1983
                               claim re standard for under color of law; research
                               Fourteenth Amendment claim re standard for state
                               action requirement




01/14/21   D. Meschke          Review additional research on legal avenues to dismiss            1.60       330.00               528.00
                               claims and begin introduction to motion to dismiss
                               complaint




                                                                                                                     EXHIBIT B
       Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 4 of 36



                                                                                  Invoice Date:               February 23, 2021
Client:    Dominion Voting Systems, Inc.                                          Invoice #:                              833767
Matter:    USDC Civil Action No. 1:20 cv 3747                                     Client.Matter #:                 061313.0006
                                                                                                                          Page 4
Date       Timekeeper          Description                                              Hours         Rate            Amount




01/19/21   D. Meschke          Draft outline of arguments for motion to dismiss           0.90       330.00               297.00




01/21/21   S. Garnett          Review of complaint; conference with D. Meschke;           2.30       656.25           1,509.38
                               telephone conference with client

01/21/21   D. Meschke          Discuss with S. Garnett strategy for dismissing            0.30       330.00                99.00
                               complaint




                                                                                                              EXHIBIT B
       Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 5 of 36



                                                                                         Invoice Date:               February 23, 2021
Client:    Dominion Voting Systems, Inc.                                                 Invoice #:                              833767
Matter:    USDC Civil Action No. 1:20 cv 3747                                            Client.Matter #:                 061313.0006
                                                                                                                                 Page 5
Date       Timekeeper          Description                                                     Hours         Rate            Amount

01/21/21   D. Meschke          Review and research elements of plaintiffs' first claim           1.50       330.00               495.00
                               for relief

01/21/21   D. Meschke          Discuss motion to dismiss strategy on telephone                   0.50       330.00               165.00
                               conference with M. Frontera and S. Garnett




01/22/21   D. Meschke          Research for motion to dismiss                                    3.00       330.00               990.00

01/22/21   B. DuPey            Coordinate with D. Meschke re research for 1985                   0.10       270.00                27.00
                               claims

01/24/21   S. Garnett          Review of complaint and draft of response                         0.40       656.25               262.50




01/25/21   D. Meschke          Discuss with B. Dupey specifics of Rule 11 letter and             0.40       330.00               132.00
                               arguments re Section 1985 for motion to dismiss




                                                                                                                     EXHIBIT B
       Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 6 of 36



                                                                                             Invoice Date:               February 23, 2021
Client:    Dominion Voting Systems, Inc.                                                     Invoice #:                              833767
Matter:    USDC Civil Action No. 1:20 cv 3747                                                Client.Matter #:                 061313.0006
                                                                                                                                     Page 6
Date       Timekeeper          Description                                                         Hours         Rate            Amount

01/25/21   B. DuPey            Conference with S. Garnett and D. Meschke re strategy                 4.60       270.00           1,242.00
                               for Rule 11 letter to opposing counsel; research case
                               law re standing; research plaintiffs' claims re reliability
                               of voting machines; research retractions printed by
                               news outlets re debunked allegations against
                               Dominion; outline rule 11 letter; draft introduction, Rule
                               11 standard, and standing paragraphs in Rule 11 letter




01/26/21   D. Meschke          Draft sections of motion to dismiss                                   1.00       330.00               330.00




01/28/21   S. Garnett          Review of legal issues                                                0.80       656.25               525.00




                                                                                                                         EXHIBIT B
       Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 7 of 36



                                                                                            Invoice Date:               February 23, 2021
Client:      Dominion Voting Systems, Inc.                                                  Invoice #:                              833767
Matter:      USDC Civil Action No. 1:20 cv 3747                                             Client.Matter #:                 061313.0006
                                                                                                                                    Page 7
Date         Timekeeper          Description                                                      Hours         Rate            Amount

01/29/21     D. Meschke          Draft sections and continue to outline motion to dismiss           3.80       330.00           1,254.00

Total Fees




                                                                                                                        EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 8 of 36
                                                                                     Brownstein Hyatt Farber Schreck, LLP
                                                                                                          410 17th Street
                                                                                                               22nd Floor
                                                                                                        Denver, CO 80202
                                                                                                     Phone: 303-223-1100
                                                                                                 Facsimile: 303-223-1111

                                                                                                         http: www.bhfs.com



Dominion Voting Systems, Inc.                                                   Invoice Date:               February 23, 2021
Attn: Mike Frontera                                                             Invoice #:                            833767
1801 Lawrence Street                                                            Client.Matter #:                061313.0006
Denver, CO 80202
                                                                                                   Payment Due Upon Receipt



Client:     Dominion Voting Systems, Inc.
Matter:     USDC Civil Action No. 1:20 cv 3747



                                                      REMITTANCE SUMMARY


For Professional Services Rendered Through January 31, 2021




                    ELECTRONIC PAYMENTS                                               CHECK PAYMENTS
                        (PREFERRED)                                                      (LOCKBOX)

               For Electronic Payment Instructions,                                         Send to:
                          please visit the                                    Brownstein Hyatt Farber Schreck, LLP
                      Brownstein website at:                                            P.O. Box 172168
                                                                                    Denver, CO 80217-2168
                  www.BHFS.com/WireInstructions
                                                                           DO NOT MAIL PAYMENTS VIA CERTIFIED MAIL
                                                                                                         EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 9 of 36
                                                                                  Brownstein Hyatt Farber Schreck, LLP
                                                                                                       410 17th Street
                                                                                                            22nd Floor
                                                                                                     Denver, CO 80202
                                                                                                  Phone: 303-223-1100
                                                                                              Facsimile: 303-223-1111

                                                                                                      http: www.bhfs.com

Dominion Voting Systems, Inc.                                                Invoice Date:                  March 17, 2021
Attn: Mike Frontera                                                          Invoice #:                            836531
1801 Lawrence Street                                                         Client.Matter #:                061313.0006
Denver, CO 80202
                                                                                                Payment Due Upon Receipt



Client:     Dominion Voting Systems, Inc.
Matter:     USDC Civil Action No. 1:20 cv 3747



                                                      INVOICE SUMMARY


For Professional Services Rendered Through February 28, 2021




                    ELECTRONIC PAYMENTS                                            CHECK PAYMENTS
                        (PREFERRED)                                                   (LOCKBOX)

               For Electronic Payment Instructions,                                      Send to:
                          please visit the                                 Brownstein Hyatt Farber Schreck, LLP
                      Brownstein website at:                                         P.O. Box 172168
                                                                                 Denver, CO 80217-2168
                  www.BHFS.com/WireInstructions
                                                                        DO NOT MAIL PAYMENTS VIA CERTIFIED MAIL
                                                                                                      EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 10 of 36



                                                                                              Invoice Date:                 March 17, 2021
Client:    Dominion Voting Systems, Inc.                                                      Invoice #:                              836531
Matter:    USDC Civil Action No. 1:20 cv 3747                                                 Client.Matter #:                 061313.0006
                                                                                                                                      Page 2
                                                           FEE DETAIL


Date       Timekeeper          Description                                                          Hours         Rate            Amount



02/01/21   S. Garnett          Review of legal theories; draft of Rule 11 letter; draft of            2.20       656.25           1,443.75
                               MTD

02/01/21   D. Meschke          Review briefs filed in similar lawsuits that are instructive           1.20       330.00               396.00
                               for motion to dismiss

02/01/21   D. Meschke          Draft sections of motion to dismiss                                    3.80       330.00           1,254.00

02/01/21   D. Meschke          Discuss status of motion to dismiss drafting and                       0.60       330.00               198.00
                               organization on internal telephone conference




02/01/21   B. DuPey            Conference with M. Hayes and D. Meschke re motion                      1.00       270.00               270.00
                               to dismiss strategy and progress; outline broad sections
                               for motion to dismiss

02/02/21   D. Meschke          Review and edit draft sections of the motion to dismiss                0.70       330.00               231.00
                               re standing




02/03/21   D. Meschke          Edit and add to draft motion to dismiss                                3.40       330.00           1,122.00



02/04/21   D. Meschke          Discuss with B. Dupey questions related to 12(b)(6)                    0.50       330.00               165.00
                               arguments in the draft motion to dismiss

02/04/21   D. Meschke          Discuss structure of motion to dismiss and timing of                   0.30       330.00                99.00
                               draft with S. Garnett and B. Dupey




                                                                                                                          EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 11 of 36



                                                                                           Invoice Date:                 March 17, 2021
Client:    Dominion Voting Systems, Inc.                                                   Invoice #:                              836531
Matter:    USDC Civil Action No. 1:20 cv 3747                                              Client.Matter #:                 061313.0006
                                                                                                                                   Page 3
Date       Timekeeper          Description                                                       Hours         Rate            Amount




02/04/21   D. Meschke          Edit draft motion to dismiss                                        3.50       330.00           1,155.00




02/04/21   B. DuPey            Conference with D. Meschke and S. Garnett re updates                2.60       270.00               702.00
                               in case and status of motion to dismiss draft; strategize
                               with D. Meschke re potential overlapping arguments in
                               motion to dismiss; outline argument re section 1983
                               claims




02/05/21   D. Meschke          Research and discuss state action arguments for                     0.70       330.00               231.00
                               motion to dismiss

02/05/21   B. DuPey            Outline arguments for motion to dismiss re section                  9.40       270.00           2,538.00
                               1985, 1986, and 1988 claims; draft argument re section
                               1983 electors clause claim; research equal protection
                               claim; draft argument re section 1983 equal protection
                               claim; draft argument re section 1983 due process
                               claim; draft arguments re section 1985 claims; edit draft
                               motion to dismiss sections

02/06/21   D. Meschke          Edit section of draft motion to dismiss re 12(b)(6)                 2.90       330.00               957.00

02/08/21   S. Garnett          Conference with Facebook counsel; prepare Motion to                 1.50       656.25               984.38
                               Dismiss



02/08/21   D. Meschke          Discuss with D. Dupey need for research on damages                  0.30       330.00                99.00
                               and redressability for motion to dismiss

02/08/21   D. Meschke          Edit and shorten draft motion to dismiss                            2.90       330.00               957.00

02/08/21   D. Meschke          Discuss with S. Garnett draft motion to dismiss and                 0.10       330.00                33.00
                               page limit

02/08/21   D. Meschke          Perform additional legal research for motion to dismiss             0.90       330.00               297.00




                                                                                                                       EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 12 of 36



                                                                                          Invoice Date:                 March 17, 2021
Client:    Dominion Voting Systems, Inc.                                                  Invoice #:                              836531
Matter:    USDC Civil Action No. 1:20 cv 3747                                             Client.Matter #:                 061313.0006
                                                                                                                                  Page 4
Date       Timekeeper          Description                                                      Hours         Rate            Amount

02/08/21   B. DuPey            (NO CHARGE) Review and incorporate D. Meschke's                    2.10       270.00                 N/C
                               edits to motion to dismiss sections; research Tenth                0.00
                               Circuit case law re under color of law requirement; edit
                               motion to dismiss sections and send to D. Meschke for
                               final review; conference with D. Meschke re standing
                               argument for damages under 1983; research potential
                               avenues to move to dismiss claims for damages

02/09/21   S. Garnett          (NO CHARGE) Draft of brief; conference with D.                     1.60       656.25                 N/C
                               Meschke and B. DuPey; telephone conferences with                   0.00
                               co-defendant and opposing counsel




02/09/21   D. Meschke          Discuss with B. Dupey finalizing draft of motion to                0.20       330.00                66.00
                               dismiss

02/09/21   D. Meschke          Finalize first draft of motion to dismiss                          3.20       330.00           1,056.00




02/10/21   S. Garnett          Review and edit of brief (1.4); emails with co and                 2.80       656.25           1,837.50
                               opposing counsel re meet and confer obligations (1.2);
                               telephone conference with client (.5)

02/10/21   D. Meschke          Answer S. Garnett's questions and comments re draft                1.10       330.00               363.00
                               motion to dismiss, and edit motion accordingly



02/11/21   S. Garnett          Draft of Motion to Dismiss; conference with D.                     1.80       656.25           1,181.25
                               Meschke, B. Dupey and M. Frontera




                                                                                                                      EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 13 of 36



                                                                                           Invoice Date:                 March 17, 2021
Client:    Dominion Voting Systems, Inc.                                                   Invoice #:                              836531
Matter:    USDC Civil Action No. 1:20 cv 3747                                              Client.Matter #:                 061313.0006
                                                                                                                                   Page 5
Date       Timekeeper          Description                                                       Hours         Rate            Amount




02/11/21   D. Meschke          Discuss with B. DuPey final edits and review of draft               0.30       330.00                99.00
                               motion to dismiss before sending to client

02/11/21   D. Meschke          Make final edits and additions to draft motion to dismiss           0.70       330.00               231.00
                               for sending to client for review

02/11/21   D. Meschke          Review M. Frontera's edits and comment to draft                     0.50       330.00               165.00
                               motion to dismiss, and make the edits and additions




02/11/21   B. DuPey            Edit and proof motion to dismiss draft for client's                 1.20       270.00               324.00
                               review; review correspondence from opposing counsel
                               re requesting a stay in proceedings; conference with S.
                               Garnett and D. Meschke re opposing counsel's
                               correspondence; review client edits to draft motion to
                               dismiss

02/12/21   S. Garnett          Draft of Motion to Dismiss and Brief; conference with M.            2.10       656.25           1,378.13
                               Frontera

02/12/21   D. Meschke          Update motion to dismiss to include additional                      0.60       330.00               198.00
                               information on Colorado audits sent by M. Frontera,
                               make other edits, and run redlines from previous
                               versions

02/12/21   B. DuPey            Review D. Meschke's additions to motion to dismiss                  0.10       270.00                27.00
                               draft




02/15/21   D. Meschke          Make final nits and additions to complaint and send to              0.40       330.00               132.00
                               word processing to add table of contents and table of
                               authorities

02/15/21   D. Meschke          Discuss with S. Garnett final aspects of motion to                  0.20       330.00                66.00
                               dismiss before preparing for filing


                                                                                                                       EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 14 of 36



                                                                                            Invoice Date:                 March 17, 2021
Client:    Dominion Voting Systems, Inc.                                                    Invoice #:                              836531
Matter:    USDC Civil Action No. 1:20 cv 3747                                               Client.Matter #:                 061313.0006
                                                                                                                                    Page 6
Date       Timekeeper          Description                                                        Hours         Rate            Amount



02/16/21   S. Garnett          Finalize Motion to Dismiss; filing; circulating to client            3.10       656.25           2,034.38
                               contacts

02/16/21   C. Olguin           Review and finalize motion to dismiss; file same;                    2.00       310.00               620.00
                               update pleadings; review research re plaintiff counsel

02/16/21   D. Meschke          Finalize motion to dismiss for filing and delegate related           0.50       330.00               165.00
                               tasks




02/16/21   B. DuPey            Proof and cite check motion to dismiss for filing                    1.30       270.00               351.00




02/17/21   C. Olguin           Update file and docket re response to motion to                      0.50       310.00               155.00
                               dismiss; review Facebook motion to stay discovery;
                               review information re plaintiff counsel




                                                                                                                        EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 15 of 36



                                                                                            Invoice Date:                 March 17, 2021
Client:      Dominion Voting Systems, Inc.                                                  Invoice #:                              836531
Matter:      USDC Civil Action No. 1:20 cv 3747                                             Client.Matter #:                 061313.0006
                                                                                                                                    Page 7
Date         Timekeeper          Description                                                      Hours         Rate            Amount



02/22/21     S. Garnett          Review of supreme court decisions and dissent                      1.10       656.25               721.88

02/22/21     D. Meschke          Analyze U.S. Supreme Court's denial of certiorari and              0.40       330.00               132.00
                                 dissents in Pennsylvania cases that have similar factual
                                 allegations as those relied upon by Plaintiffs in the
                                 complaint, and circulate internally




Total Fees




                                                                                                                        EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 16 of 36



                                                             Invoice Date:        March 17, 2021
Client:   Dominion Voting Systems, Inc.                      Invoice #:                     836531
Matter:   USDC Civil Action No. 1:20 cv 3747                 Client.Matter #:        061313.0006
                                                                                            Page 8

                                               COST DETAIL




                                                                                EXHIBIT B
    Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 17 of 36
                                                                                     Brownstein Hyatt Farber Schreck, LLP
                                                                                                          410 17th Street
                                                                                                               22nd Floor
                                                                                                        Denver, CO 80202
                                                                                                     Phone: 303-223-1100
                                                                                                 Facsimile: 303-223-1111

                                                                                                         http: www.bhfs.com



Dominion Voting Systems, Inc.                                                   Invoice Date:                  March 17, 2021
Attn: Mike Frontera                                                             Invoice #:                            836531
1801 Lawrence Street                                                            Client.Matter #:                061313.0006
Denver, CO 80202
                                                                                                   Payment Due Upon Receipt



Client:     Dominion Voting Systems, Inc.
Matter:     USDC Civil Action No. 1:20 cv 3747



                                                      REMITTANCE SUMMARY


For Professional Services Rendered Through February 28, 2021




                    ELECTRONIC PAYMENTS                                               CHECK PAYMENTS
                        (PREFERRED)                                                      (LOCKBOX)

               For Electronic Payment Instructions,                                         Send to:
                          please visit the                                    Brownstein Hyatt Farber Schreck, LLP
                      Brownstein website at:                                            P.O. Box 172168
                                                                                    Denver, CO 80217-2168
                  www.BHFS.com/WireInstructions
                                                                           DO NOT MAIL PAYMENTS VIA CERTIFIED MAIL
                                                                                                         EXHIBIT B
    Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 18 of 36
                                                                                  Brownstein Hyatt Farber Schreck, LLP
                                                                                                       410 17th Street
                                                                                                            22nd Floor
                                                                                                     Denver, CO 80202
                                                                                                  Phone: 303-223-1100
                                                                                              Facsimile: 303-223-1111

                                                                                                      http: www.bhfs.com

Dominion Voting Systems, Inc.                                                Invoice Date:                    April 13, 2021
Attn: Mike Frontera                                                          Invoice #:                              839698
1801 Lawrence Street                                                         Client.Matter #:                 061313.0006
Denver, CO 80202
                                                                                                Payment Due Upon Receipt



Client:     Dominion Voting Systems, Inc.
Matter:     USDC Civil Action No. 1:20 cv 3747



                                                      INVOICE SUMMARY


For Professional Services Rendered Through March 31, 2021




                    ELECTRONIC PAYMENTS                                            CHECK PAYMENTS
                        (PREFERRED)                                                   (LOCKBOX)

               For Electronic Payment Instructions,                                      Send to:
                          please visit the                                 Brownstein Hyatt Farber Schreck, LLP
                      Brownstein website at:                                         P.O. Box 172168
                                                                                 Denver, CO 80217-2168
                  www.BHFS.com/WireInstructions
                                                                        DO NOT MAIL PAYMENTS VIA CERTIFIED MAIL
                                                                                                      EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 19 of 36



                                                                                   Invoice Date:                   April 13, 2021
Client:    Dominion Voting Systems, Inc.                                           Invoice #:                              839698
Matter:    USDC Civil Action No. 1:20 cv 3747                                      Client.Matter #:                 061313.0006
                                                                                                                           Page 2
                                                         FEE DETAIL


Date       Timekeeper          Description                                               Hours         Rate            Amount




03/09/21   D. Meschke          Analyze plaintiffs' response to motion to dismiss           0.90       330.00               297.00


                                                                                                               EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 20 of 36



                                                                                           Invoice Date:                   April 13, 2021
Client:    Dominion Voting Systems, Inc.                                                   Invoice #:                              839698
Matter:    USDC Civil Action No. 1:20 cv 3747                                              Client.Matter #:                 061313.0006
                                                                                                                                   Page 3
Date       Timekeeper          Description                                                       Hours         Rate            Amount

03/10/21   S. Garnett          Review of plaintiffs' briefs opposing motions to dismiss;           2.40       656.25           1,575.00
                               review of newly served defendant's pleadings

03/10/21   C. Olguin           Review response to motion to dismiss; update file and               0.60       310.00               186.00
                               docket; email response to client




03/10/21   D. Meschke          Discuss with S. Garnett reaction to responses to                    0.10       330.00                33.00
                               motions to dismiss and points to make at tomorrow's
                               status conference

03/11/21   S. Garnett          Prepare for and attend (and emails to client about)                 2.60       656.25           1,706.25
                               hearing re motions




03/11/21   D. Meschke          Outline reply in support of motion to dismiss and                   2.60       330.00               858.00
                               reserch case law cited by plaintiffs in their response

03/11/21   D. Meschke          Read minute orders from the court issued post-status                0.10       330.00                33.00
                               conference




03/11/21   D. Meschke          Participate in status conference with the court and                 0.80       330.00               264.00
                               debrief




03/11/21   S. Cuff             Strategy about Dominion's response motion to plaintiffs'            0.30       360.00               108.00
                               motion for leave to amend their complaint

03/11/21   B. DuPey            Attend status conference; strategize with litigation team           1.30       270.00               351.00
                               re upcoming responses and replies to motions



                                                                                                                       EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 21 of 36



                                                                                           Invoice Date:                   April 13, 2021
Client:    Dominion Voting Systems, Inc.                                                   Invoice #:                              839698
Matter:    USDC Civil Action No. 1:20 cv 3747                                              Client.Matter #:                 061313.0006
                                                                                                                                   Page 4
Date       Timekeeper          Description                                                       Hours         Rate            Amount

03/11/21   B. DuPey            Review and notate response to motion to dismiss,                    1.00       270.00               270.00
                               outlining ideas for reply motion; research conceding
                               arguments when unaddressed in response motions

03/12/21   D. Meschke          Plan with B. DuPey drafting of other sections of reply in           0.70       330.00               231.00
                               support of motion to dismiss, discuss places for
                               additional research, and discuss what to do about color
                               of law argument

03/12/21   D. Meschke          Draft sections of reply in support of motion to dismiss             3.90       330.00           1,287.00
                               and perform related research

03/12/21   B. DuPey            Strategize with D. Meschke re best arguments for reply              0.80       270.00               216.00
                               in support of motion to dismiss; begin to research
                               applicable points

03/13/21   D. Meschke          Draft and edits sections of reply in support of motion to           6.40       330.00           2,112.00
                               dismiss



03/15/21   D. Meschke          Discuss with B. DuPey status of reply in support of                 0.10       330.00                33.00
                               motion to dismiss




03/15/21   B. DuPey            Conference with D. Meschke re strategy for reply in                 0.10       270.00                27.00
                               support of motion to dismiss

03/16/21   S. Garnett          Review of amended complaint and motion                              1.30       656.25               853.13

03/16/21   C. Olguin           Update file re motion to amend complaint and                        0.30       310.00                93.00
                               Raffensperger motion to dismiss

03/16/21   D. Meschke          Analyze proposed amended complaint and summarize                    1.50       330.00               495.00
                               changes and likely impact on case

03/16/21   D. Meschke          Update and edit reply in support of motion to dismiss               1.20       330.00               396.00

03/16/21   D. Meschke          Perform research for opposition to motion to amend                  0.30       330.00                99.00
                               complaint




                                                                                                                       EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 22 of 36



                                                                                           Invoice Date:                   April 13, 2021
Client:    Dominion Voting Systems, Inc.                                                   Invoice #:                              839698
Matter:    USDC Civil Action No. 1:20 cv 3747                                              Client.Matter #:                 061313.0006
                                                                                                                                   Page 5
Date       Timekeeper          Description                                                       Hours         Rate            Amount

03/16/21   D. Meschke          Discuss with B. DuPey strategy for sections of reply in             0.50       330.00               165.00
                               support of motion to dismiss

03/16/21   D. Meschke          Analyze Plaintiffs' motion for leave to amend the                   0.60       330.00               198.00
                               complaint

03/16/21   S. Cuff             Read and annotate Plaintiff's motion for leave to file an           1.10       360.00               396.00
                               amended complaint

03/16/21   S. Cuff             Review Plaintiff's Amended Complaint and research                   0.80       360.00               288.00
                               leave to file an amended complaint under Fed. R. Civ.
                               P. 15

03/16/21   B. DuPey            (NO CHARGE) Conference with D. Meschke we                           1.80       270.00                 N/C
                               current reply in support of motion to dismiss draft;                0.00
                               review and edit current sections of draft; research re
                               relying on facts outside of complaint for motion to
                               dismiss




03/17/21   D. Meschke          Analyze how to address plaintiffs use of infirmation and            0.90       330.00               297.00
                               evidence outside the complaint in responding to the
                               motion to dismiss in light of pending motion to amend
                               complaint, an read relevant case law

03/17/21   D. Meschke          Discuss with B. DuPey sections of reply in support of               0.60       330.00               198.00
                               motion for summary judgment re plaintiffs' substantive
                               claims

03/17/21   D. Meschke          Edit reply in support of motion to dismiss                          2.50       330.00               825.00

03/17/21   S. Cuff             Research the requirements to survive a RICO motion to               4.10       360.00           1,476.00
                               dismiss, prepare outline for response to Plaintiffs'
                               motion for leave to amend complaint, read Dominion's
                               motion to dismiss

03/17/21   B. DuPey            Strategize with D. Meschke re arguments for reply in                4.50       270.00           1,215.00
                               support of motion to dismiss; outline arguments on
                               substantive claims for reply; draft substantive claim
                               sections of reply motion; edit draft reply motion and
                               send to D. Meschke re review




                                                                                                                       EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 23 of 36



                                                                                           Invoice Date:                   April 13, 2021
Client:    Dominion Voting Systems, Inc.                                                   Invoice #:                              839698
Matter:    USDC Civil Action No. 1:20 cv 3747                                              Client.Matter #:                 061313.0006
                                                                                                                                   Page 6
Date       Timekeeper          Description                                                       Hours         Rate            Amount

03/18/21   D. Meschke          Make final edits to draft reply in support of motion to             0.30       330.00                99.00
                               dismiss before sending to S. Garnett for review




03/18/21   S. Cuff             Read Dominion's Reply to its motion to dismiss, outline             3.40       360.00           1,224.00
                               motion in opposition to Plaintiff's motion to amend,
                               research the Rule 15 standard for futility and prejudice

03/18/21   B. DuPey            Incorporate D. Meschke's edits into draft reply in                  2.90       270.00               783.00
                               support of motion to dismiss; edit and proof draft reply;
                               strategize with S. Cuff and D. Mesckhe re response in
                               opposition to Plaintiffs' motion for leave to amend
                               complaint

03/19/21   S. Garnett          Review of reply re MTD; conference with client;                     1.70       656.25           1,115.63
                               conference with D. Meschke

03/19/21   D. Meschke          Discuss with S. Garnett strategy for opposition to                  0.20       330.00                66.00
                               motion to amend complaint and confirm version of reply
                               in support of motion to dismiss to send to client for
                               review

03/19/21   S. Cuff             Research undue prejudice under Rule 15(a), outline                  5.00       360.00           1,800.00
                               response in opposition to Plaintiffs' motion to amend,
                               review amended complaint and motion to amend



03/20/21   S. Cuff             Draft Dominion's response in opposition to Plaintiffs'              3.20       360.00           1,152.00
                               Motion to Amend




                                                                                                                       EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 24 of 36



                                                                                           Invoice Date:                   April 13, 2021
Client:    Dominion Voting Systems, Inc.                                                   Invoice #:                              839698
Matter:    USDC Civil Action No. 1:20 cv 3747                                              Client.Matter #:                 061313.0006
                                                                                                                                   Page 7
Date       Timekeeper          Description                                                       Hours         Rate            Amount

03/22/21   D. Meschke          Review nits to reply in support of motion to dismiss and            0.50       330.00               165.00
                               make a few other changes, and brainstorm additional
                               argument to make in opposition to motion to amend

03/22/21   S. Cuff             Draft Dominion's response in opposition to plaintiffs'              9.30       360.00           3,348.00
                               motion to amend; research grounds to dismiss plaintiffs'
                               amended RICO claims

03/22/21   B. DuPey            Review and edit reply in support of motion to dismiss;              1.40       270.00               378.00
                               cite check reply

03/23/21   S. Garnett          Review and filing of reply                                          1.20       656.25               787.50

03/23/21   C. Olguin           Finalize and file reply to motion to dismiss; update file           0.40       310.00               124.00




03/23/21   S. Cuff             Draft Dominion's response in opposition to Plaintiffs'              5.10       360.00           1,836.00
                               motion to amend

03/23/21   S. Cuff             Edit and revise Dominion's response in opposition to                2.40       360.00               864.00
                               Plaintiffs' motion to amend




03/24/21   S. Cuff             Edit and polish Dominion's opposition to plaintiffs'                7.80       360.00           2,808.00
                               motion to amend




03/25/21   D. Meschke          Review internal edits to latest draft of opposition to              0.30       330.00                99.00
                               motion to amend

03/25/21   D. Meschke          Edit draft opposition to motion to amend and add a few              4.30       330.00           1,419.00
                               additional sections to it

03/25/21   S. Cuff             Review and accept changes to Dominion's reply in                    2.50       360.00               900.00
                               opposition to Plaintiffs' motion to amend


                                                                                                                       EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 25 of 36



                                                                                         Invoice Date:                   April 13, 2021
Client:    Dominion Voting Systems, Inc.                                                 Invoice #:                              839698
Matter:    USDC Civil Action No. 1:20 cv 3747                                            Client.Matter #:                 061313.0006
                                                                                                                                 Page 8
Date       Timekeeper          Description                                                     Hours         Rate            Amount

03/25/21   B. DuPey            Conference with S. Cuff re response in opposition to              1.30       270.00               351.00
                               Plaintiffs' motion for leave to amend complaint; edit
                               response and opposition and send to group for review




03/26/21   D. Meschke          Update draft opposition to motion to amend and                    0.30       330.00                99.00
                               circulate to S. Garnett for his review

03/26/21   S. Cuff             Review and edit draft of Dominion's Response in                   1.10       360.00               396.00
                               Opposition to Plaintiffs' Motion to Amend

03/26/21   B. DuPey            Review draft of response in opposition to Plaintiffs'             0.30       270.00                81.00
                               leave to amend complaint




03/27/21   D. Meschke          Make minor tweaks to opposition to motion to amend                0.50       330.00               165.00
                               complaint




03/28/21   S. Cuff             Review 3/27 updates to Dominion's response in                     0.10       360.00                36.00
                               opposition to plaintiffs' motion to dismiss

03/28/21   B. DuPey            Review D. Meschke's edits to response in opposition to            0.10       270.00                27.00
                               Plaintiffs' leave to file amended complaint

03/29/21   S. Garnett          Finalize and file Opposition to Motion to Amend; review           2.10       656.25           1,378.13
                               of oppositions of other defendants

03/29/21   C. Olguin           Finalize and file response to motion to amend                     1.00       310.00               310.00
                               complaint; update file




03/29/21   S. Cuff             Final editing of Dominion's Response to Plaintiffs'               2.70       360.00               972.00
                               Motion to Amend, read Response motions from MI, GA,
                               PA, and Facebook defendants, updates ECF cites in
                               the Response motion

03/29/21   B. DuPey            Proof response in opposition of plaintiff's motion for            1.70       270.00               459.00
                               leave to amend for finalization; cite check opposition
                               and check quotes for filing




                                                                                                                     EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 26 of 36



                                                                Invoice Date:                 April 13, 2021
Client:      Dominion Voting Systems, Inc.                      Invoice #:                            839698
Matter:      USDC Civil Action No. 1:20 cv 3747                 Client.Matter #:               061313.0006
                                                                                                      Page 9
Date         Timekeeper          Description                          Hours        Rate           Amount




Total Fees




                                                  FEE SUMMARY




                                                                                          EXHIBIT B
    Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 27 of 36
                                                                                     Brownstein Hyatt Farber Schreck, LLP
                                                                                                          410 17th Street
                                                                                                               22nd Floor
                                                                                                        Denver, CO 80202
                                                                                                     Phone: 303-223-1100
                                                                                                 Facsimile: 303-223-1111

                                                                                                         http: www.bhfs.com



Dominion Voting Systems, Inc.                                                   Invoice Date:                    April 13, 2021
Attn: Mike Frontera                                                             Invoice #:                              839698
1801 Lawrence Street                                                            Client.Matter #:                 061313.0006
Denver, CO 80202
                                                                                                   Payment Due Upon Receipt



Client:     Dominion Voting Systems, Inc.
Matter:     USDC Civil Action No. 1:20 cv 3747



                                                      REMITTANCE SUMMARY


For Professional Services Rendered Through March 31, 2021




                    ELECTRONIC PAYMENTS                                               CHECK PAYMENTS
                        (PREFERRED)                                                      (LOCKBOX)

               For Electronic Payment Instructions,                                         Send to:
                          please visit the                                    Brownstein Hyatt Farber Schreck, LLP
                      Brownstein website at:                                            P.O. Box 172168
                                                                                    Denver, CO 80217-2168
                  www.BHFS.com/WireInstructions
                                                                           DO NOT MAIL PAYMENTS VIA CERTIFIED MAIL
                                                                                                         EXHIBIT B
    Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 28 of 36
                                                                                  Brownstein Hyatt Farber Schreck, LLP
                                                                                                       410 17th Street
                                                                                                            22nd Floor
                                                                                                     Denver, CO 80202
                                                                                                  Phone: 303-223-1100
                                                                                              Facsimile: 303-223-1111

                                                                                                      http: www.bhfs.com

Dominion Voting Systems, Inc.                                                Invoice Date:                    May 20, 2021
Attn: Mike Frontera                                                          Invoice #:                            844471
1801 Lawrence Street                                                         Client.Matter #:                 061313.0006
Denver, CO 80202
                                                                                                Payment Due Upon Receipt



Client:     Dominion Voting Systems, Inc.
Matter:     USDC Civil Action No. 1:20 cv 3747



                                                      INVOICE SUMMARY


For Professional Services Rendered Through April 30, 2021




                    ELECTRONIC PAYMENTS                                            CHECK PAYMENTS
                        (PREFERRED)                                                   (LOCKBOX)

               For Electronic Payment Instructions,                                      Send to:
                          please visit the                                 Brownstein Hyatt Farber Schreck, LLP
                      Brownstein website at:                                         P.O. Box 172168
                                                                                 Denver, CO 80217-2168
                  www.BHFS.com/WireInstructions
                                                                        DO NOT MAIL PAYMENTS VIA CERTIFIED MAIL
                                                                                                      EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 29 of 36



                                                                                       Invoice Date:                   May 20, 2021
Client:    Dominion Voting Systems, Inc.                                               Invoice #:                              844471
Matter:    USDC Civil Action No. 1:20 cv 3747                                          Client.Matter #:                 061313.0006
                                                                                                                               Page 2
                                                        FEE DETAIL


Date       Timekeeper          Description                                                   Hours         Rate            Amount

04/01/21   S. Garnett          Review of replies and response to motions to dismiss;           1.10       656.25               721.88
                               review of court order




                                                                                                                   EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 30 of 36



                                                                                      Invoice Date:                   May 20, 2021
Client:    Dominion Voting Systems, Inc.                                              Invoice #:                              844471
Matter:    USDC Civil Action No. 1:20 cv 3747                                         Client.Matter #:                 061313.0006
                                                                                                                              Page 3
Date       Timekeeper          Description                                                  Hours         Rate            Amount




04/09/21   S. Garnett          Review of pleadings and prepare for hearing on 4/27;           1.40       656.25               918.75
                               emails with co-defendants counsel

04/09/21   C. Olguin           Update file re replies to motion to amend complaint;           0.70       310.00               217.00
                               email exchange with D. Meschke re service of motion
                               for sanctions




                                                                                                                  EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 31 of 36



                                                                                          Invoice Date:                   May 20, 2021
Client:    Dominion Voting Systems, Inc.                                                  Invoice #:                              844471
Matter:    USDC Civil Action No. 1:20 cv 3747                                             Client.Matter #:                 061313.0006
                                                                                                                                  Page 4
Date       Timekeeper          Description                                                      Hours         Rate            Amount

04/10/21   D. Meschke          Create materials summarizing case law and arguments                2.20       330.00               726.00
                               for upcoming hearing on motions to dismiss and motion
                               for leave to amend

04/11/21   S. Garnett          Review of briefs; prepare for oral augment on 4/27                 1.30       656.25               853.13

04/12/21   B. DuPey            (NO CHARGE) Coordinate preparing for motion to                     0.10       270.00                 N/C
                               dismiss hearing                                                    0.00




04/15/21   S. Garnett          Prepare for hearing; review of documents and Youtube               1.40       656.25               918.75
                               video




04/16/21   D. Meschke          Discuss additional hearing preparation materials to                0.30       330.00                99.00
                               create with B. DuPey

04/16/21   D. Meschke          Create and edit additional hearing preparation materials           3.20       330.00           1,056.00

04/16/21   B. DuPey            (NO CHARGE) Conference with D. Meschke re prep                     0.50       270.00                 N/C
                               work for motion to dismiss hearing; review master prep             0.00
                               document

04/18/21   D. Meschke          Finalize preparation materials for upcoming hearing on             0.50       330.00               165.00
                               motions to dismiss and motion to amend, and send to
                               S. Garnett

04/18/21   B. DuPey            (NO CHARGE) Draft portions of prep documents for                   1.70       270.00                 N/C
                               motion to dismiss hearing and send to D. Meschke for               0.00
                               review; review relevant cases and highlight for S.
                               Garnett for hearing

04/19/21   S. Garnett          Prepare for oral argument                                          1.50       656.25               984.38




                                                                                                                      EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 32 of 36



                                                                                          Invoice Date:                   May 20, 2021
Client:    Dominion Voting Systems, Inc.                                                  Invoice #:                              844471
Matter:    USDC Civil Action No. 1:20 cv 3747                                             Client.Matter #:                 061313.0006
                                                                                                                                  Page 5
Date       Timekeeper          Description                                                      Hours         Rate            Amount



04/19/21   D. Meschke          Analyze related decision from U.S. Supreme Court just              0.20       330.00                66.00
                               released




04/19/21   D. Meschke          Discuss and read emails concerning roles at upcoming               0.20       330.00                66.00
                               hearing among defense counsel




04/19/21   B. DuPey            (NO CHARGE) Review recent Supreme Court decision                   0.80       270.00                 N/C
                               re Pennsylvania election litigation; review and notate             0.00
                               Third Circuit decision in Pennsylvania litigation; draft
                               and send analysis to litigation team in preparation for
                               motion to dismiss hearing




04/21/21   S. Garnett          Prepare for motions hearing next week                              1.70       656.25           1,115.63




04/21/21   D. Meschke          Discuss topics and roles for upcoming hearing with                 0.60       330.00               198.00
                               counsel for Facebook and CTLC




04/22/21   S. Garnett          Prepare for hearing                                                1.20       656.25               787.50

04/23/21   S. Garnett          Prepare for oral argument on 4/27                                  1.40       656.25               918.75



                                                                                                                      EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 33 of 36



                                                                                            Invoice Date:                   May 20, 2021
Client:    Dominion Voting Systems, Inc.                                                    Invoice #:                              844471
Matter:    USDC Civil Action No. 1:20 cv 3747                                               Client.Matter #:                 061313.0006
                                                                                                                                    Page 6
Date       Timekeeper          Description                                                        Hours         Rate            Amount

04/24/21   S. Garnett          Reading cases to prepare for argument                                2.30       656.25           1,509.38

04/26/21   S. Garnett          Prepare for argument; legal research                                 4.40       656.25           2,887.50



04/26/21   D. Meschke          Participate in final defense group preparation telephone             0.40       330.00               132.00
                               conference for hearing re motions to dismiss, and
                               analyze S. Garnett's preliminary presentation notes




04/27/21   S. Garnett          Prepare for and conduct of argument re pending                       5.70       656.25           3,740.63
                               motions




04/27/21   D. Meschke          Discuss with S. Garnett plan for today's hearing on                  0.30       330.00                99.00
                               motions to dismiss

04/27/21   D. Meschke          Attend virtual hearing re motions to dismiss                         2.60       330.00               858.00




04/27/21   B. DuPey            Attend and take notes during court's hearing on                      2.70       270.00               729.00
                               pending motions to dismiss; conference with litigation
                               team re hearing

04/28/21   S. Garnett          Review of court order                                                3.80       656.25           2,493.75

04/28/21   C. Olguin           Email exchange and telephone conference with court                   0.60       310.00               186.00
                               reporter re hearing transcript; review order re motiont to
                               amend and dismiss; update file and docket




                                                                                                                        EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 34 of 36



                                                                                         Invoice Date:                   May 20, 2021
Client:      Dominion Voting Systems, Inc.                                               Invoice #:                              844471
Matter:      USDC Civil Action No. 1:20 cv 3747                                          Client.Matter #:                 061313.0006
                                                                                                                                 Page 7
Date         Timekeeper          Description                                                   Hours         Rate            Amount

04/28/21     D. Meschke          Analyze order dismissing case and read/send follow-up           0.40       330.00               132.00
                                 emails




Total Fees




                                                        FEE SUMMARY




                                                                                                                     EXHIBIT B
     Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 35 of 36



                                                           Invoice Date:          May 20, 2021
Client:   Dominion Voting Systems, Inc.                    Invoice #:                     844471
Matter:   USDC Civil Action No. 1:20 cv 3747               Client.Matter #:        061313.0006
                                                                                          Page 8




                                                                              EXHIBIT B
    Case 1:20-cv-03747-NRN Document 150-2 Filed 09/03/21 USDC Colorado Page 36 of 36
                                                                                     Brownstein Hyatt Farber Schreck, LLP
                                                                                                          410 17th Street
                                                                                                               22nd Floor
                                                                                                        Denver, CO 80202
                                                                                                     Phone: 303-223-1100
                                                                                                 Facsimile: 303-223-1111

                                                                                                         http: www.bhfs.com



Dominion Voting Systems, Inc.                                                   Invoice Date:                    May 20, 2021
Attn: Mike Frontera                                                             Invoice #:                            844471
1801 Lawrence Street                                                            Client.Matter #:                 061313.0006
Denver, CO 80202
                                                                                                   Payment Due Upon Receipt



Client:     Dominion Voting Systems, Inc.
Matter:     USDC Civil Action No. 1:20 cv 3747



                                                      REMITTANCE SUMMARY


For Professional Services Rendered Through April 30, 2021




                    ELECTRONIC PAYMENTS                                               CHECK PAYMENTS
                        (PREFERRED)                                                      (LOCKBOX)

               For Electronic Payment Instructions,                                         Send to:
                          please visit the                                    Brownstein Hyatt Farber Schreck, LLP
                      Brownstein website at:                                            P.O. Box 172168
                                                                                    Denver, CO 80217-2168
                  www.BHFS.com/WireInstructions
                                                                           DO NOT MAIL PAYMENTS VIA CERTIFIED MAIL
                                                                                                         EXHIBIT B
